DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,422,565. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites the same method steps as claim 1 in ‘565 except for “arranging a product box within an outer box”, “unitary phase change material bladder” and “the PCM bladder extends…between side portions of the product and outer box”. Claim 1 of ‘565 recites “A method of packing and shipping a temperature sensitive product contained in a product box”, including the steps of “arranging a phase change material (PCM) bladder within an outer box” and “arranging the product box within the PCM bladder” and would inherently repeat the same steps in the instant claims. Alternatively, it would be obvious to include the step of arranging a product box within an outer box, include a unitary phase change material bladder and have the PCM bladder extend between side portions of the product and outer box in order to entirely surround the product box with phase change material to provide a maximum amount of cooling material on all sides of the product box for shipping.
Claim 8 of the instant application recites the same method steps as claim 8 in ‘565 except for “arranging a product box within the insulated liner”, “a portion of the PCM bladder extends… between side portions of the product box and the insulated liner” and “filling the phase change material bladder with a flowable phase change material after the arranging the PCM bladder step”. Claim 8 of ‘565 recites “arranging the product box within the PCM bladder” and “filling the phase change material bladder with the flowable phase change material after the PCM bladder is arranged in the insulated liner and after the product box has been arranged in the PCM bladder” and would inherently repeat the same steps in the instant claims. Alternatively, it would be obvious to include the step of arranging a product box within the insulated liner, have a portion of the PCM bladder extend between side portions of the product box and the insulated liner to entirely surround the product box with phase change material to provide a maximum amount of cooling material on all sides of the product box for shipping.
Dependent claims 2-7 and 9-14 in the instant application are identical to claims 2-7 and 9-14 in ‘565.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763